 



Exhibit 10.11

QUINTILES TRANSNATIONAL CORP.

2002 STOCK OPTION PLAN

     1.  Purposes of the Plan. The Quintiles Transnational Corp. 2002 Stock
Option Plan (the “Plan”) has been established by Quintiles Transnational Corp.
(the “Company”) to (i) attract and retain persons eligible to participate in the
Plan; (ii) motivate such persons, by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other, similar companies; and (iv) further identify
Optionees’ interests with those of the Company’s other shareholders through
compensation based upon the Common Stock and thereby promote the long-term
financial interests of the Company and its Subsidiaries. Options granted under
the Plan may be Incentive Stock Options or Nonqualified Stock Options, as
determined by the Administrator at the time of grant.

     2.  Definitions. As used herein, the following definitions shall apply:

          (a)  “Administrator” means the Board or the Committee (or their
designees), as applicable.

          (b)  “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any other country or jurisdiction where Options are granted under the Plan.

          (c)  “Board” means the Board of Directors of the Company.

          (d)  “Code” means the Internal Revenue Code of 1986, as amended.

          (e)  “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 hereof.

          (f)  “Common Stock” means the common stock of the Company, par value
$.01 per Share.

          (g)  “Consultant” means any person who is not an Employee and who is
engaged by the Company or any Parent or Subsidiary to render consulting or
advisory services to such entity.

          (h)  “Director” means a member of the Board.

          (i)  “Disability” means “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

 



--------------------------------------------------------------------------------



 



          (j)  “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee upon (i) any leave of absence
approved by the Company (or by the Parent or Subsidiary that employs the person)
or (ii) a transfer between locations of the Company (or the Parent or Subsidiary
that employs the person) or between the Company, its Parent, any Subsidiary, or
any successor. For purposes of Incentive Stock Options, no such leave of absence
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. Neither service as a Director nor payment of
a Director’s fee shall constitute “employment.”

          (k)  “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          (l)  “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

               (i)  If the Common Stock is listed on any established stock
exchange or a national market system, including, without limitation, the Nasdaq
National Market or The Nasdaq Small Cap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the date of determination (or the next succeeding market trading day, if the
date of determination is not a market trading day), as reported in The Wall
Street Journal, or such other source as the Administrator deems reliable;

               (ii)  If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
on the date of determination (or the next succeeding market trading day, if the
date of determination is not a market trading day); or

               (iii)  In the absence of an established market for the Common
Stock, the Fair Market Value thereof shall be determined in good faith by the
Administrator.

          (m)  “Incentive Stock Option” means an Option intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.

          (n)  “Notice of Grant” means the notice to an Optionee of the key
terms of an Option (e.g., the option type, number of Shares, exercise price,
vesting and expiration date, etc.). The Notice of Grant may be in written or
electronic form (including in the form of one or more electronic screens
displaying the details of an Option) and shall be deemed to be part of the
Option Agreement.

          (o)  “Nonqualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

          (p)  “Option” means a stock option granted pursuant to the Plan.

2



--------------------------------------------------------------------------------



 



          (q)  “Option Agreement” means the written agreement between the
Company and an Optionee setting forth the terms and conditions of an Option.

          (r)  “Optionee” means the holder of an outstanding Option granted
under the Plan.

          (s)  “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

          (t)  “Rule 16b-3” means Rule 16b-3 under the Exchange Act or any
successor thereto.

          (u)  “Service Provider” means an Employee, Director or Consultant.

          (v)  “Share” means a share of Common Stock, as adjusted in accordance
with Section 12 below.

          (w)  “Subsidiary” means, for purposes of Incentive Stock Options, a
“subsidiary corporation,” whether now or hereafter existing, as defined in
Section 424(f) of the Code. For all other purposes under the Plan (other than
Section 13(a), the term “Subsidiary” means any corporation, partnership, joint
venture, limited liability company or other entity during any period in which at
least a fifty percent (50%) voting or profits interest is owned, directly or
indirectly, by the Company (or any entity that is a successor to the Company)
and any other business venture designated by the Committee in which the Company
(or any entity that is a successor to the Company) has a significant ownership
interest, as determined in the discretion of the Committee.

     3.  Stock Subject to the Plan. Subject to the provisions of Section 12 of
the Plan, the maximum aggregate number of Shares that may be subject to Options
and sold under the Plan shall be five million (5,000,000) Shares. The Shares
shall be authorized but unissued Common Stock.

          If an Option expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares that were subject thereto shall become
available for future grant or sale under the Plan unless the Plan has
terminated. Shares that have actually been issued under the Plan upon exercise
of an Option shall not be returned to the Plan and shall not become available
for future distribution under the Plan, except that if the Company repurchases
unvested Shares at their original purchase price, such Shares shall become
available for future grant under the Plan.

     4.  Administration of the Plan.

          (a)  Procedure. The Human Resources and Compensation Committee, or
such other Committee as the Board may appoint from time to time, shall
administer the Plan. At the

3



--------------------------------------------------------------------------------



 



discretion of the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

               (i)  Rule 16b-3. To the extent desirable to qualify Options as
exempt under Rule 16b-3, the Committee shall be composed solely of two or more
“Non-Employee Directors,” within the meaning of Rule 16b-3(d)(1), or the
transactions contemplated hereunder shall otherwise be structured to meet the
requirements for exemption under Rule 16b-3.

               (ii)  Section 162(m). To the extent desirable to qualify Options
granted hereunder as “performance-based compensation,” within the meaning of
Section 162(m) of the Code, the Committee shall be composed solely of two or
more “outside directors” within the meaning of Section 162(m) of the Code.

               (iii)  Delegation to Officer. The Board or the Committee may
authorize one or more senior executive officers of the Company to authorize or
approve grants of Options within limits specifically prescribed by the Board or
the Committee, as applicable, to the extent permitted by the rules of any
applicable stock exchange or national market system and by Section 55-8-25 of
the General Statutes of North Carolina. The Board or the Committee may revoke or
amend the terms of such a delegation at any time, but such action shall not
invalidate any prior action of such delegate(s) that were consistent with the
terms of the Plan.

          (b)  Powers of the Administrator. Subject to the provisions of the
Plan and, in the case of a Committee, the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority in its discretion:

               (i)  To determine the Fair Market Value of the Shares, select the
Service Providers to whom Options may from time to time be granted hereunder,
determine the dates of grant, determine the type and the number of Shares
covered by each Option, establish the terms, conditions, performance criteria,
and other restrictions and provisions of Options, and approve the forms of
Option Agreements, which need not be identical in each case;

               (ii)  To prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations for the purpose of
qualifying for preferred tax treatment under non-U.S. tax laws;

               (iii)  To satisfy the Company’s required minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income) by repurchasing upon exercise of an Option that
number of Shares having a Fair Market Value equal to the amount of the Company’s
required minimum statutory withholding obligation;

               (iv)  To permit the deferral of delivery of Shares upon exercise
of Options, subject to such limitations and procedures as the Administrator may
establish; and

4



--------------------------------------------------------------------------------



 



               (v)  To construe and interpret the terms of the Plan and Options
granted under the Plan and to make all other determinations deemed necessary or
advisable for administering the Plan.

          (c)  Exclusions. The provisions of Section 4(b) above notwithstanding,
the Administrator shall not be authorized under the Plan to grant so-called
“reload” options, to settle any Option in cash, except as permitted under
Section 4(b)(iii) above, or to “reprice” any Option previously granted pursuant
to the Plan, whether through amendment, cancellation or replacement grants, or
any other means.

          (d)  Effect of Administrator’s Decision. All decisions, determinations
and interpretations of the Administrator shall be final and binding on all
Optionees. No member of the Committee or the Board, as applicable, shall be
liable to any person for any action or determination with respect to the Plan
that he or she makes in good faith. In controlling and managing the operation
and administration of the Plan, the Administrator shall take action in a manner
that conforms to the Articles and By-laws of the Company and Applicable Laws.

     5.  Eligibility. Incentive Stock Options may be granted only to Employees.
Nonqualified Stock Options may be granted to any Service Provider. Options may
be granted to a Service Provider in connection with his or her hiring, retention
or otherwise, prior to the date the Service Provider first performs services to
the Company or its Subsidiaries, provided that no such Option shall vest and be
exercisable prior to the date the Service Provider first performs such services.

     6.  Limitations.

          (a)  Incentive Stock Options. Each Incentive Stock Option shall be
designated as such in the Notice of Grant. Notwithstanding such designation, the
aggregate Fair Market Value of Shares (determined on the date of grant) with
respect to which Incentive Stock Options held by an Optionee are exercisable for
the first time during a calendar year may not exceed One Hundred Thousand
Dollars ($100,000). Shares in excess of such amount shall be treated for income
tax purposes as subject to Nonqualified Stock Options, with the determination to
be made in the order the Options were granted.

          (b)  Section 162(m).

               (i)  No Optionee shall be granted, in any fiscal year of the
Company, Options to purchase more than five hundred thousand (500,000) Shares.

               (ii)  In addition, in connection with his or her initial service,
an Optionee may be granted Options to purchase up to an additional two hundred
thousand (200,000) Shares that shall not count against the limit of Section
6(b)(i) above.

               (iii)  The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 12 below.

5



--------------------------------------------------------------------------------



 



          (c)  No Right to Continued Service. Neither the Plan nor any Option
shall confer upon any Optionee any right to continued service with the Company,
nor shall it interfere in any way with any right of the Optionee or the Company
to terminate the Optionee’s relationship as a Service Provider at any time.

     7.  Term of Plan. Subject to shareholder approval under Section 18 hereof,
the Plan shall become effective upon its adoption by the Board. It shall
continue in effect for a term of ten (10) years, unless sooner terminated under
Section 15 hereof.

     8.  Term of Option. The term of each Option shall be stated in the
applicable Option Agreement. The term of an Incentive Stock Option granted to an
Optionee who, on the date of grant, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary shall be no more than five (5) years.

     9.  Option Exercise Price and Consideration.

          (a)  Exercise Price. The per share exercise price of an Option shall
be determined by the Administrator, subject to the following:

               (i)  In the case of an Incentive Stock Option

                    (A)  granted to an Optionee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the exercise
price shall be no less than one hundred ten percent (110%) of the Fair Market
Value per Share on the date of grant.

                    (B)  granted to any other Optionee, the exercise price shall
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

               (ii)  In the case of a Nonqualified Stock Option, the per Share
exercise price shall be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.

               (iii)  Notwithstanding the foregoing, Options may be granted to
replace options granted under a plan or arrangement of a business or entity, all
or a portion of which is acquired by the Company or a Subsidiary, with exercise
prices of less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

          (b)  Consideration. The consideration to be paid for Shares to be
issued upon the exercise of Options, including the method of payment, shall be
determined by the Administrator in accordance with Applicable Laws (and, in the
case of Incentive Stock Options, shall be determined at the time of grant). Such
consideration may consist of (i) cash or its equivalent, (ii) other Shares that
have been owned by the Optionee for more than six (6) months on the date of
surrender and have a Fair Market Value on the date of surrender equal to the

6



--------------------------------------------------------------------------------



 



aggregate exercise price, (iii) delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker in a form acceptable to the
Administrator providing for assignment to the Company of the proceeds of a sale
or loan with respect to some or all of the Shares acquired upon exercise of an
Option, pursuant to a program or procedure approved by the Administrator (a
so-called “cashless exercise”), or (iv) any combination of the above. Promissory
notes of Optionees to the Company shall not be accepted as consideration for
Shares to be issued on exercise of Options.

     10. Exercise of Options.

          (a)  Exercisability. Options granted hereunder shall be exercisable at
such times and under such conditions as determined by the Administrator and set
forth in the Notice of Grant. Except as provided in the Notice of Grant, Options
granted to Service Providers who are “non-exempt” Employees, within the meaning
of the Fair Labor Standards Act, shall not be exercisable within six (6) months
after the date of grant. Options may not be exercised for a fraction of a Share.

          (b)  Procedure for Exercise. An Option shall be deemed to be exercised
when the Company receives (i) notice of exercise from the Optionee in accordance
with the Option Agreement and (ii) full payment for the Shares in the form of
any consideration and method of payment permitted by the Plan and authorized by
the Administrator. Shares issued upon exercise of an Option shall be issued in
the name of the Optionee or, if requested by the Optionee, jointly in the name
of the Optionee and the Optionee’s spouse.

          (c)  Rights as a Shareholder. Until Shares subject to Options are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), Optionees shall have no right
to vote or receive dividends or any other rights as shareholders with respect to
such Shares. The Company shall issue (or cause to be issued) Shares promptly
after Options are exercised. No adjustment shall be made for dividends or other
rights for which the record date is prior to the date Shares are issued, except
as provided in Section 12 hereunder. The exercise of an Option shall decrease
the number of Shares thereafter available under the Plan and under the Option by
the number of Shares as to which the Option is exercised.

          (d)  Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than as a result of the Optionee’s death
or Disability, any Option held by the Optionee may be exercised by the Optionee
to the extent the Option is vested on the date of termination, under the Option
Agreement or other applicable agreement, within such period of time as is
specified in the Option Agreement (but in no event later than the expiration of
the term of the Option). In the absence of a specified time in the Option
Agreement, an Option shall remain exercisable for three (3) months following the
Optionee’s termination. If, on the date of termination, an Optionee is not
vested as to an entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, an Optionee does not
exercise an Option within the time specified in the Option Agreement or this
Section 10(d),

7



--------------------------------------------------------------------------------



 



as applicable, the Option shall terminate, and the Shares covered by the Option
shall revert to the Plan.

          (e)  Disability or Death of Optionee. If an Optionee ceases to be a
Service Provider as a result of the Optionee’s Disability or death, any Option
held by the Optionee may be exercised by the Optionee, the Optionee’s legal
guardian or the Optionee’s estate or a person who acquires the right to exercise
the Option by bequest or inheritance, as applicable, to the extent the Option is
vested on the date of termination, under the Option Agreement or other
applicable agreement, within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of the Option).
In the absence of a specified time in the Option Agreement, the Option shall
remain exercisable for twelve (12) months following the Optionee’s termination.
If, on the date of termination, an Optionee is not vested as to an entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, an Optionee does not exercise an Option within
the time specified in the Option Agreement or this Section 10(e), as applicable,
the Option shall terminate, and the Shares covered by the Option shall revert to
the Plan.

     11. Non-Transferability of Options. Unless determined otherwise by the
Administrator, Options may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent and distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator in its sole discretion
permits an Option to be transferable, it shall be transferable only by gift or
by domestic relations order to or for the benefit of a “family member” of the
Optionee, as defined in the General Instructions to Form S-8 under the
Securities Act of 1933, as amended.

     12. Effect of Changes in Capitalization. Subject to any required action by
the shareholders of the Company, the number of Shares covered by each
outstanding Option, the number of Shares that have been authorized for issuance
under the Plan but as to which no Options have yet been granted or which have
been returned to the Plan upon cancellation or expiration of Options, as well as
the price per Share covered by each outstanding Option and the repurchase price
per Share of unvested Shares purchased upon exercise of Options, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
split-up, spin-off, combination, exchange or reclassification of the Common
Stock, or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company. The conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” The Board shall make any such adjustment, and
the Board’s determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to Options.

8



--------------------------------------------------------------------------------



 



     13. Change in Control.

          (a)  Definition. For purposes of this Plan, a “Change in Control”
shall mean the occurrence of any one of the following:

               (i)  An acquisition (other than directly from the Company) of any
voting securities of the Company by any “Person” (as such term is used in
Sections 3(a)(9), 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Act”)), after which such Person, together with its “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Act),
becomes the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of more than one-third (33.33%) of the total
voting power of the Company’s then outstanding voting securities, but excluding
any such acquisition by the Company, any Person of which a majority of its
voting power or its voting equity securities or equity interests is owned,
directly or indirectly, by the Company (solely for purposes of this Section
13(a), a “Subsidiary”), any employee benefit plan of the Company or any of its
Subsidiaries (including any Person acting as trustee or other fiduciary for any
such plan), or Dennis B. Gillings;

               (ii)  The shareholders of the Company approve a merger, share
exchange, consolidation or reorganization involving the Company and any other
corporation or other entity that is not controlled by the Company, as a result
of which less than two-thirds (66.66%) of the total voting power of the
outstanding voting securities of the Company or of the successor corporation or
entity after such transaction are held in the aggregate by the holders of the
Company’s voting securities immediately prior to such transaction; or

               (iii)  The shareholders of the Company approve a liquidation or
dissolution of the Company, or approve the sale or other disposition by the
Company of all or substantially all of the Company’s assets to any Person (other
than a transfer to a Subsidiary of the Company).

          (b)  Effect of a Change in Control.

               (i)  In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or Parent thereof, as the case
may be (the “Acquiring Corporation”) may either assume the Company rights and
obligations under outstanding Options or substitute for outstanding Options
substantially equivalent options to purchase the Acquiring Corporation’s stock.

               (ii)  Except as otherwise determined by the Administrator, in the
event that the Acquiring Corporation does not assume or substitute for
outstanding Options, the Administrator shall notify Optionees in writing that
outstanding Options shall remain outstanding for no less than fifteen (15) days
from date of such notice, shall be exercisable to the extent exercisable under
the Plan and any applicable agreement upon the consummation of the Change

9



--------------------------------------------------------------------------------



 



in Control, and shall terminate and cease to be outstanding upon later of the
expiration of such fifteen (15)-day period or upon the consummation of the
Change in Control. Notwithstanding the foregoing, Shares acquired upon exercise
of Options prior to the Change in Control and any consideration received
pursuant to the Change in Control with respect to such Shares shall continue to
be subject to all applicable provisions of the Option Agreements evidencing such
Options, except as otherwise may be provided in such Option Agreements.

               (iii)  For the purposes of this Section 13(b), an Option shall be
considered assumed if, following a Change in Control, the Option confers the
right to purchase or receive, for each Share subject to the Option immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares). If
such consideration is not solely common stock of the Acquiring Corporation, the
Administrator may, with the consent of the Acquiring Corporation, provide for
the consideration to be received upon the exercise of an Option to be solely
common stock of the Acquiring Corporation equal in fair market value to the per
share consideration received by holders of Common Stock in the Change in
Control.

     14. Date of Grant. The date of grant of an Option shall, for all purposes,
be the date on which the Administrator makes the determination granting the
Option, or such later date as the Administrator shall determine. Notice of such
determination shall be given to Optionees within a reasonable time after the
date of grant.

     15. Amendment and Termination of the Plan.

          (a)  Amendment and Termination. The Board may at any time amend,
alter, suspend or terminate the Plan, provided that (i) no amendment or
termination may, in the absence of written consent of the Optionee (or, if the
Optionee is not then living, the affected beneficiary), adversely affect the
right of any Optionee or beneficiary under any Option granted under the Plan
prior to the date such amendment is adopted by the Board and (ii) no amendment
may increase the number of Shares reserved for issuance under the Plan under
Section 3, modify the exclusions upon the authority of the Administrator set
forth in Section 4(c), increase the limitations on the number of Shares set
forth in Section 6(b), decrease the minimum Option exercise price set forth in
Section 9(a), or effect any other material change in the Plan, unless such
amendment is approved by the Company’s shareholders. Adjustments pursuant to
Section 12 hereof shall not be subject to the foregoing limitations of this
Section 15(a).

          (b)  Termination for Cause; Noncompetition. The provisions of Section
15(a) notwithstanding, the Administrator shall retain the right and power to
(i) cancel or suspend any Option if the Optionee is terminated for cause, as
determined by the Administrator in its sole discretion, and (ii) provide for the
forfeiture of Shares or other gain under an Option upon the Optionee’s competing
against the Company or any Subsidiary.

10



--------------------------------------------------------------------------------



 



     16. Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan, the Company shall have no obligation to issue and deliver Shares
pursuant to the exercise of an Option unless such exercise and the issuance and
delivery of such Shares shall comply with all Applicable Laws, including,
without limitation, withholding of all taxes and any requirements of the
Securities Act of 1933, as amended. The issuance and delivery of such Shares
shall be further subject to the approval of counsel for the Company with respect
to such compliance. To the extent the Plan provides for the issuance of stock
certificates to reflect the issuance of Shares, the issuance may be effected on
a non-certificated basis to the extent not prohibited by Applicable Laws.

     17. Reservation of Shares. During the term of the Plan, the Company shall
at all times reserve and keep available a number of Shares sufficient to satisfy
the requirements of the Plan.

     18. Shareholder Approval. The Plan shall be subject to shareholder
approval, which shall be obtained in accordance with Applicable Laws within
twelve (12) months of the adoption of the Plan by the Board.

11